DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 05/04/2020 have been fully considered but they are not persuasive. 
Generally, Examiner notes that Applicant seems to discuss rearrangements of optical components discussed in examples of the prior art, however the claimed rearrangements seem to preserve the functionality of the imaging apparatus and lack any indication of unexpected results.  It would help advance the prosecution under section 103 if Applicant could point out a problem in the prior art that is particularly solved by the amended claim features or any unexpected results derived from the claimed rearrangements.  If Applicant improves an endoscope, then the improved endoscope should be claimed, and there should be a clear nexus between the claimed structure and the evidence of unexpected results.
Applicant spends a lot of time arguing Applicant’s choice of phrasing the meaning of which is not substantive to Applicant’s own invention.  Lenses, electrical contacts, and half-mirrors are known in many variations, and naming them does not explain how they are arranged for a particular effect.  
On pages 7-12 Applicant raises arguments for reconsideration of the PTAB  decision on 09/28/2022 that affirmed the rejection.  
Examiner notes that this is not the forum to reconsider a PTAB decision.  Examiner suggests directing the claims to a particular improvement, such particular features that enable a better side view endoscope. 
Claim Construction
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed by a method claim, or by claim language that does not limit an apparatus claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. M.P.E.P. 2111.04.  Other examples are where the claim passively indicates that a function is performed or a structure is used without requiring that the function or structure is a limitation on the claim itself.  The clause may be given some weight to the extent it provides "meaning and purpose” to the claimed invention but not when “it simply expresses the intended result” of the invention.  In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005).  Further, during prosecution, claim language that may or may not be limiting should be considered non-limiting under the standard of the broadest reasonable interpretation.  See M.P.E.P. 904.01(a); In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997).
This paragraph resolves the level of ordinary skill in the pertinent art.  Present claims are in the fields of optics, digital camera assembly, and endoscopy, and they reference the following without elaborating on the underlying structures or methodology: “a system-in-package … an integrated circuit package mechanically and electrically connected to both the camera module and the illumination unit … a specularly reflective surface facing the camera module … the specularly reflective surface being configured to reflect the illumination toward a scene and reflect light from the scene toward the camera module … the specularly reflective surface being a surface of a polarizing beamsplitter”.  Thus, in order to comply with the enablement and definiteness requirements under 35 US.C. 112, a person of ordinary skill in this art is expected to know the structures and methodology underlying these and related elements as well as equivalents, variants, and applications of these elements in the field.
While Applicant is allowed to be his own lexicographer in describing claim structures, Examiner must reject the claim based on the broadest reasonable interpretation of the claimed elements and not based on the presence of Applicant’s exact phrasing.  See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997); MPEP 904.01(a).
Component arrangements or rearrangements which do not modify operation of the device cannot be relied upon to patentably distinguish the claimed invention from the prior art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (shifting the position of the starting switch was not patentable because it would not have modified the operation of the device.
“When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 415, 82 USPQ2d 1385 (2007).

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This paragraph describes the treatment of admitted prior art.  In describing an invention, Applicant must inevitably reference that which is known in the art as the basis for the invention, however it is important that the claims particularly point out and distinctly claim that which Applicant regards to be his own invention.  See 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  A statement by an applicant in the specification or made during prosecution identifying the work of another as prior art is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int ’l Corp. v. R.A. Jones  & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).  The examiner must determine whether the subject matter identified as prior art is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another.  MPEP 2129.

Claims 1, 3-4, 9-14, 16-18, 21-22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150312451 to Lei (“Lei”) also cited in an IDS, in view of US 20110213204 to Kuroda (“Kuroda”) also cited in an IDS, and further in view of US 20120031977 to Havens (“Havens”).  This rejection is consistent with the PTAB decision on 09/28/2022 affirming the rejection of substantively similar claims.
Regarding Claim 1:  “An endoscope imager comprising:
a system-in-package including (Note embodiments in Lei: “Prior art image sensor 500 includes a pixel array 510, electronic circuitry 520, and solderable connectors 540” in Paragraph 36 and Fig. 5, and “for use in a spatially constrained location. Image sensor 600 is advantageously implemented as image sensor120 of FIG.1, or as image sensor210 of FIGS. 2, 3, and 4. Image sensor 600 includes a pixel array 610, support electronics 630, and connecting circuitry 620” in Lei, Paragraph 37.  Also note embodiments of packaging the imager, the lens, and filters in Kuroda, Figs. 2-3, Paragraph 35, and embodiments of packaging imagers, lenses, and light sources in Havens, Paragraphs 49-50 and Figs. 8-9.  See additional treatments and statements of motivation below.) 
(a) a camera module having (i) an image sensor, (“Imaging objective 250 and image sensor 210 are configured such that the optical axis of imaging objective 250 is substantially perpendicular to a surface normal of pixel array 215.” Lei, Paragraph 31 and Figs. 1-3 and 12.)
(ii) an imaging lens distinct from the image sensor with an optical axis intersecting the image sensor,  (According to the examples Specification, Paragraph 27, this distinct optical lens (1) can be embodied as an objective lens structure (as in Lei, Paragraph 31), or (2) “be formed of wafer-level imaging optics integrated with camera module 320” which corresponds to the light receiving surface particular to the transparent layers of the CCD or a CMOS assembly as illustrated in Specification, Fig. 3A and taught in Lei, Paragraph 52 and Figs. 1-3.  
There can be many variations, such as an embodiment in Kuroda indicating that lens (other than an objective lens) may be present directly over the imager: “The CCD 32 is disposed so that a light receiving surface 32a is approximately orthogonal to an optical axis L2 … a widely known color CCD having a color mosaic filter attached to the light receiving surface 32a” a lens that covers the imager 32, in Kuroda, Paragraph 35 and Fig. 2, as well as alternative embodiments of lens 21 in Fig. 1 and 85a in Fig. 3.  See statement of motivation below.)
and (iii) a field of view defined by size of the image sensor and distance between the image sensor and the imaging lens;  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, this statement is always true, because the field of view is an optical property of the arrangement and the properties of the image sensor and its lens.  As noted above, prior art teaches substantively similar arrangements of sensors and imaging lenses and thus it can produce substantively similar fields of view.)
(b) an illumination unit configured to emit illumination propagating in a direction away from the imaging lens, the direction having a component parallel to the optical axis; and  (Note that the claims do not limit the contents of illumination unit.  Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the illumination unit can be a light guide, lens assembly, or an active light source such as an LED.  Prior art teaches various embodiments within the claimed scope:  “In certain embodiments, imaging system 200 further includes a light source 240 for illuminating a scene.”  Lei, Paragraph 32 and Figs. 1-3 and 12.  Also note an embodiment in Kuroda Fig. 1 and Paragraph 36 and arrangement substantively similar to Specification Fig. 7, and Havens, Paragraphs 49-50 and Figs. 8-9.  See statements of motivation below.)  
(c) an integrated circuit package mechanically and electrically connected to both the camera module and the illumination unit;  (“an enclosure 290” which packages the integrated circuits with imagers and illumination unit in Lei, Paragraph 29.  Also see an embodiment of “Prior art image sensor 500 includes a pixel array 510, electronic circuitry 520, and solderable connectors 540. … When implemented in a conventional medical endoscope camera having a cylindrically shaped enclosure, prior art imaging system 500” integrating both optics and circuits in one package in Paragraphs 36-38 and Figs. 5-6, and note the fixed mechanical arrangement of components inside the enclosure/package in Figs. 1-4 and electrical connections in Fig 12.  Also note an embodiment in Kuroda Fig. 1 and Paragraph 36, and Havens, Paragraphs 49-50 and Figs. 8-9.  See statements of motivation below.)  
a specularly reflective surface facing the camera module and forming an oblique angle with the optical axis, the specularly reflective surface being configured to reflect the illumination toward a scene and reflect light from the scene toward the camera module,”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, a secularly reflective surface is also known in the art as “half-mirror” (i.e. light is only reflected by parts of the surface covered by reflective specs) and according to the Specification it can be embodied as a beam splitter that separates the beam into transmitted and reflected components.  See Specification Paragraph 70 and Figs. 3A, 5A, and 7.  Also note treatment of substitutions above, here substitution of the terms (specularly reflective surface, half mirror, and beam splitter) is obvious because they substantively overlap in definition, equivalent in function, and each term refers to a structure that is “configured to reflect the illumination toward a scene and reflect light from the scene toward the camera module” according to the claim.
Prior art teaches an embodiment of a “Beam splitter cube 335 includes an interface 330, which is an embodiment of reflective surface 130 (FIG. 1).”  Lei, Paragraph 34 and Figs. 1-3.  Also note an embodiment of a half-mirror:  “Each of the plates has a transparent base and a half mirror film attached to the base. The image sensor captures the image light reflected from the spectral characteristics variable optical element, and outputs an image signal corresponding to the image light.” in Kuroda, Paragraphs 9, 28 and Figs. 2-3.  See statement of motivation below.)
the image sensor and the imaging lens being on a same side of the specularly reflective surface, the imaging lens being between the specularly reflective surface and the image sensor.  (PTAB has affirmed the two reasons for rejection for this element:  1) Note that component arrangements or rearrangements which do not modify operation of the device cannot be relied upon to patentably distinguish the claimed invention from the prior art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (shifting the position of the starting switch was not patentable because it would not have modified the operation of the device).  In this case, the arrangement of the image lens and the secularly reflective surface does not alter the functionality of the claimed invention (or produce unexpected results) in that it forms an optically equivalent path regardless of the order.  (2) See Lei, Figs. 4, 7A, 10A where the image sensor and the imaging lens being on a same side of the reflective surface or a beam splitter (corresponding to the specularly reflective surface).  Cumulatively note (3) that Kuroda Fig. 2 also illustrates a half reflective optic 33b is on a same side from the mage sensor 32 and the lens 32a.)
Lei does not teach an embodiment of “a specularly reflective surface” that may be directed to a use of a light absorber for absorbing and attenuating light, and/or to a half-mirror.  
Kuroda teaches the above embodiment in the context of an endoscope:  “Each of the plates has a transparent base and a half mirror film attached to the base. … The imaging device may further include a light absorber for absorbing and attenuating light that has passed through the spectral characteristic variable optical element.” Kuroda, Paragraphs 9-12 and Fig. 3.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of partially reflective beam splitter surfaces in Lei to use a specularly reflective surface such as light absorbers and/or half-mirrors as taught in Kuroda, in order to reflect some of the light and thus attenuate passing light for purposes of slitting the light beam into beams of particular properties (i.e. brightness, spectra, polarization) and/or to redirect parts of the light toward multiple optical components.  See Kuroda, Paragraphs 9-12 and Figs. 2-3 and Lei, Paragraph 34 and Figs. 1-3.  
Cumulatively, where Lei and Kuroda not teach a variant embodiment of ”a system-in-package including (a) a camera module having an imaging lens with an optical axis (b) an illumination unit configured to emit illumination propagating in a direction away from the imaging lens, the direction having a component parallel to the optical axis; and (c) an integrated circuit package mechanically and electrically connected to both the camera module and the illumination unit;” as may be directed to assembling camera imager and an “active” illumination unit on one planar board or substrate (as exemplified in Specification Fig. 3.)
Lei combines a camera and an integrated circuits package (Figs. 6, 8, 10B) but not an illumination unit, Kuroda integrates the camera integrating an IC imager and a lens and a passive illumination unit configured to emit illumination embodied in a light guide (Paragraphs 25-27 and Figs. 1-3) but does not teach planar integration with an active illumination unit.  However these references indicate that the technology to integrate the components in the claimed manner is known in the art even if not explicitly exemplified; this knowledge in the art is supported by Specification Paragraph 22.
Further, Havens teaches the above variant embodiment of the claim language, integrating an IC structure 502, an imaging module 516, and a light source 520, combined with corresponding sensory, lens assembly, and mechanical and electrical connections on a single substrate or IC package.  See Havens Paragraphs 25, 49-51 and Figs. 8-9.  The substrate integration is accomplished similarly to the integrations in Lei Figs. 6, 8, 10B and Kuroda, Figs. 2-3.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the component integrations in Lei and Kuroda to include the camera imager and an “active” illumination unit on one planar board or substrate as taught in Havens, in order “provide the functionality necessary to illuminate, image, and decode the decodable indicia using components and circuitry that can fit within a form factor that can be substantially less than the form factor of other, larger devices that provide similar functionality.” See Havens, Paragraph 25.  Thus the imager integrations illustrated in Lei and Kuroda may also integrate illumination which would emit and get reflected in parallel with the reception and reflection of light into the imager.
Where necessary note that optical properties of cameras (for capturing images), light sources (for illuminating a subject), lenses (for passing light), and mirrors (for reflecting light) are well established in the art, and substitution of one arrangement of optical components for another arrangement of optical components using mirrors to reflect light and lenses to pass light that accomplishes the same result (illuminating and capturing an image) is known and obvious.  See treatment of substitution and arrangement above.  Without claiming additional materials or structures that extract the desired benefit for a particular arrangement, the claims do not present more than an obvious variation of what is known in the art.
Regarding Claim 3:  “The endoscope imager of claim 1, the specularly reflective surface being the most proximate material interface to the camera module along the optical axis.”  (See Lei, Figs. 1-4.)
Regarding Claim 4:  “The endoscope imager of claim 1, the specularly reflective surface being a surface of a polarizing beamsplitter.”  (“The beam splitter has an inclined polarization separation film.”  Kuroda, Paragraph 11, and statement of motivation in Claim 1.  Cumulatively note that the apparatus is not clearly limited to comprising a beamsplitter.)
Regarding Claim 9:  “The endoscope imager of claim 1, the oblique angle being between forty and fifty degrees.”  (See Lei, Figs. 1-4.)
Regarding Claim 10:  “The endoscope imager of claim 1, a minimum distance between an edge of the camera module and an edge of the illumination unit in a direction perpendicular to the optical axis being less than 0.5 millimeters.”  (Note that component arrangements or rearrangements which do not modify operation of the device cannot be relied upon to patentably distinguish the claimed invention from the prior art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (shifting the position of the starting switch was not patentable because it would not have modified the operation of the device.  Also note that this claim does not limit the actual distance of the camera and the illumination unit.  Finally, Lei teaches a particular distance between imager and illumination unit in at least Figs. 2-4.)
Regarding Claim 11:  “The endoscope imager of claim 1, a maximum distance between an edge of the camera module and an edge of the illumination unit in a direction perpendicular to the optical axis being less than 3 .3 millimeters.”  (Note that component arrangements or rearrangements which do not modify operation of the device cannot be relied upon to patentably distinguish the claimed invention from the prior art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (shifting the position of the starting switch was not patentable because it would not have modified the operation of the device.  Cumulatively note that, Lei teaches a minimal or overlapping distance between the imager and the light sources in the direction perpendicular to the optical axis of the endoscope in Figs. 2-4 and 7A.  Where necessary note that before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to place optical components of the endoscope in close proximity in the direction perpendicular to the optical axis, because an endoscope must minimize its cross-sectional diameter.  See Lei, Paragraph 44.)
Regarding Claim 12:  “An endoscope comprising an enclosure and, located therein, the endoscope imager of claim 1.”  (“an enclosure 290” Lei, Paragraph 29 and Figs. 1-3.)
Claim 13, “An endoscope imager,” is rejected for reasons stated for Claim 1, and because prior art teaches:  
“a camera module having (a) an image sensor (b) an imaging lens with an optical axis intersecting the image sensor, and (c) field of view defined by size of the image sensor and distance between the image sensor and the imaging lens;”  (See reasons for rejection in Claim 1.  Also see embodiments of lenses 32a and 85a integral to the imagers in Kuroda Figs. 2-3, and lenses 572 in Havens, Fig. 9.  See statements of motivation in Claim 1.)
“an illumination unit (a) mounted on a substrate top surface that is substantially parallel to the optical axis, and (b) configured to emit illumination propagating substantially orthogonally to the optical axis, to illuminate a scene in the camera module's field of view; and”  (See Kuroda, Fig. 3, and statement of motivation in Claim 1. Note optical interchangeability of the illumination and camera arrangements with respect to a partial mirror, and note treatment of arrangements (as obvious without more) above.)
“the illumination unit being between the specularly reflective surface and the camera module, in dimension parallel to the optical axis.”  (See Lei, Figs. 2-4.  Note optical interchangeability of the illumination and camera arrangements with respect to a partial mirror, and note treatment of arrangements above.)
Claim 16 is rejected for reasons stated for Claim 9 in view of Claim 13 rejection.
Regarding Claim 17:  “The endoscope imager of claim 13, a distance between a side surface of the camera module and a plane containing a top surface of the illumination unit, in a first direction perpendicular to the optical axis, being less than half a width of the camera module in the first direction.”  (Note reasons for rejection in Claim 11.  Cumulatively note that, Lei teaches a minimal or overlapping [less than zero] distance between the imager and the light sources in the direction perpendicular to the optical axis of the endoscope in Figs. 2-4 and 7A.  Where necessary note that before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to place optical components of the endoscope in close proximity in the direction perpendicular to the optical axis, because an endoscope must minimize its cross-sectional diameter.  See Lei, Paragraph 44.)
Claim 18,”An endoscopic imaging method,” is rejected for reasons stated for Claim 1, because the apparatus elements of claim 1 implement the functions of Claim 18.  In addition, note that recitation of intended structural properties do not limit the method of using claim to performing a particular step.
Regarding Claim 21:  “The endoscope imager of claim 1, 
the camera module also including an image sensor intersected by the optical axis, the image sensor and the imaging lens being on a same side of the specularly reflective surface.”  (Note embodiments of imaging lens integrated with imaging sensor in Claim 1, particulary in reference to Kuroda Figs. 1-3. Further there are two additional reasons why this claim should be rejected.  (1) Note that component arrangements or rearrangements which do not modify operation of the device cannot be relied upon to patentably distinguish the claimed invention from the prior art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (shifting the position of the starting switch was not patentable because it would not have modified the operation of the device).  In this case, the arrangement of the image lens and the secularly reflective surface does not alter the functionality of the claimed invention (or produce unexpected results) in that it forms an optically equivalent path regardless of the order.  (2) See Lei, Figs. 4, 7A, 10A where the image sensor and the imaging lens being on a same side of the reflective surface or a beam splitter (corresponding to the specularly reflective surface).)
“the imaging lens being between the specularly reflective surface and the image sensor.”  (Note treatment of functionally equivalent arrangements above.  Also note lenses 32a and 85a in Kuroda Figs. 2 and 3 respectively that exemplify this arrangement.)
Regarding Claim 22:  “The endoscope imager of claim 1, the integrated circuit package being one of a chipscale package, a chip-on-board package, a flip-chip package.”  (See an example chip-on-board package: “Image sensor 800 includes a rectangular pixel array 810, support electronics 630 (FIG. 6), and connecting circuitry 820 for connecting pixel array 810 to support electronics 630. Rectangular pixel array 810 and connecting circuitry 820 are contained within a rectangular area 801. Support electronics 630 is contained within rectangular area 602 (FIG. 6).”  Lei, Paragraph 48 and Figs. 8-9.  These embodiments corresponds to embodiments supported by the Specification in Figs. 3-8.)

Regarding Claim 24:  “The endoscope image of claim 13, 
the illumination unit including a light-emitting diode,  (See “diodes including light emitting diodes ("LEDs") and laser diodes” in Havens, Paragraphs 34 ad 48, with manufacturing details in Paragraph 43, and statement of motivation in Claim 1.)
and further comprising: the endoscope enclosure; and …  (See a substrate embodied in the imaging device 24 (having a CCD image sensor) and an enclosure embodied in an endoscope 10 in Kuroda, Fig. 1 and Paragraph 21 and 27.  See statement of motivation in Claim 1.)
a substrate located inside the endoscope enclosure and having the substrate top surface on which the illumination unit is mounted;”   (See a substrate embodied in the imaging device 24 (having a CCD image sensor) and an enclosure embodied in an endoscope 10 in Kuroda, Fig. 1 and Paragraph 21 and 27.  Also note embodiments integrating illumination on a substrate or IC package in Havens, Paragraphs 25, 49-51 and Figs. 8-9.  See detailed treatment and statements of motivation in Claim 1.)
the entirety of the illumination unit being inside the endoscope enclosure.”  (Note treatment of the scope of the claimed illumination unit in Claim 1.    See variant embodiments of integration of light guides and lensing in Kuroda Fig. 1, integration of an active light source in Lei Figs. 2-3, and IC substrate integration in Havens Paragraphs 25, 49-51 and Figs. 8-9. See detailed treatment and statements of motivation in Claim 1.)



Claims 5-7 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Lei, Kuroda, and Havens in view of US 20140362200 to Kanamori (“Kanamori”).
Regarding Claim 5:  “The endoscope imager of claim 4, the illumination unit being adapted to nonsimultaneously output (a) first light having a first polarization state and (b) second light having a second polarization state that is orthogonal to the first polarization state.”  (Prior art teaches selecting illumination light properties adapted for non-simultaneous illumination: “a light source for supplying an endoscope with the excitation light of the wavelength indicated by the excitation light wavelength input section. … emitting the normal light or the excitation light supplied by the light source device 14.”  Kuroda, Paragraphs 15, 25.  See statement of motivation in Claim 1.
Note that Lei, Kuroda, and Havens do not teach that the light sources can be selected or alternated by a state of polarization rather than wavelength.
Kanamori teaches the above claim feature in the context of endoscope structures:  “This filter has a comb transmission characteristic in which P- and S-polarized light beams are transmitted alternately in the respective visible light wavelength ranges of B, G and R.”   Figs. 7-8 and 12-14.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Lei, Kuroda, and Havens to implement the illumination unit being adapted to nonsimultaneously output (a) first light having a first polarization state and (b) second light having a second polarization state that is orthogonal to the first polarization state, as taught in Kanamori, in order to capture multiple image components in response to multiple types of illumination.  Kanamori, Paragraph 118.
Regarding Claim 6:  “The endoscope imager of claim 5, the illumination unit comprising a light source and, between the light source and the polarizing beamsplitter, a polarizer and a polarization rotator, to nonsimultaneously generate the first light and the second light.”  (“the filters on the circumference of the wheel are arranged in the order of B1-G2-RlB2-Gl-R2, thereby making the colors RGB and P- and S-polarizations alternate with each other.” Kanamori, Paragraph 118 and statement of motivation in claim 5.)
Regarding Claim 7:  “The endoscope imager of claim 5, the illumination unit comprising two light sources to generate the first light and the second light, respectively.”  “For example, a xenon lamp is used in the normal light source 60. The special light source 61 uses a wavelength-variable laser,”  Kuroda, Paragraph 45.  See statement of motivation in Claim 1.)
Regarding Claim 19: “The method of claim 18, 
the first source illumination having a first polarization and being generated by an illumination unit inside the endoscope enclosure, and further comprising:  switching a polarization state of light emitted by the illumination unit such that it outputs a second source illumination having a polarization orthogonal to the first polarization and propagating toward a distal end of the endoscope enclosure; (“the filters on the circumference of the wheel are arranged in the order of B1-G2-RlB2-Gl-R2, thereby making the colors RGB and P- and S-polarizations alternate with each other.” Kanamori, Paragraph 118 and statement of motivation in claim 5.)
transmitting the second source illumination through a distal-end viewing port of the endoscope enclosure such that it propagates toward a second scene; and  (See Lei Figs. 2-4 and Kanamori, Figs. 6-8 and statement of motivation in Claim 5.)
transmitting light propagating from the second scene and entering the endoscope enclosure through the distal-viewing port such that it is incident on the camera.”  (See Lei Figs. 2-4 and Kanamori, Fig. 6 and statement of motivation in Claim 5.)
Regarding Claim 20, “endoscope imager of claim 1, the illumination unit configured to emit illumination direction away from the imaging lens and toward the specularly reflective surface.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the illuminator and the imager are arranged to face in the same direction.  See this configuration in Kuroda, Fig. 1, and Kanamori, Figs. 3, 6.  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Lei to arrange the imager and the illuminator side by side as in Kuroda and Kanomori, in order to integrate all active components in a single controlled portion.  See Kanamori, Paragraphs 82-84.)

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lei, Kuroda, Havens, and Kanamori in view of US 20050127820 to Yamazaki (“Yamazaki”).
Regarding Claim 25:  “The endoscope imager of claim 6, the polarization rotator including an achromatic halfwave plate.”  
Lei, Kuroda, Havens, and Kanamori provide examples of using quarter wave plates but do not discuss using an “achromatic halfwave plate.” 
Yamazaki teaches to use “Laminated wave plates such as a laminate of films giving rise to a phase difference of a half wavelength for a monochrome color” in the context using light emitting devices and imaging.   Yamazaki further notes that these components can be substituted or combined.  Yamazaki, Paragraphs 8, 24, 134 and Figs. 3.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Lei, Kuroda, Havens, and Kanamori to use an achromatic halfwave plate as taught in Yamazaki, in order to condition light along the transmission axis.  Yamazaki, Yamazaki, Paragraphs 8, 24, 134. 
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularly directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
Regarding Claim 26:  “The endoscope imager of claim 6, the polarization rotator including an active optical component.”  (See active rotating polarization filter in Kanamori, Paragraph 95.  Also note an embodiment of a ”panel having a liquid crystal device” in Yamazaki, Paragraph 9. See statements of motivation in Claims 1 and 25.)
Regarding Claim 27:  “The endoscope imager of claim 26, the active optical component being one of a liquid crystal and magneto-optic crystal.”  (See a ”panel having a liquid crystal device” in Yamazaki, Paragraph 9. See statements of motivation in Claims 1 and 25.)
Conclusion
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language.
The referenced citations made in the rejections above are intended to exemplify areas in the prior art documents in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze each prior art document in its entirety since other areas of the document may be relied upon at a later time to substantiate examiner's rationale of record. See W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483